DETAILED ACTION
The Amendments and Remarks filed on 06/14/22 have been received and entered.  The IDS filed on 05/11/22, 05/26/22, 06/10/22, 06/10/22, 07/01/22, 07/01/22, 07/11/22 have been considered.  The Terminal Disclaimer filed on 07/28/22 has been approved. 

Claims 1-12 as amended remain pending in the application. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention teaches remotely controlling detected target electronic devices using a personal electronic device.  The claims are allowable over the prior art in view of the Applicants’ Amendments and Remarks filed on 06/14/22.  The closest prior art fails to anticipate or render obvious all of the limitations of the amended independent claims.  Therefore, the claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173